DETAILED ACTION
1.          Claims 1-3 and 5-15 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 8/02/2022, the Office acknowledges the current status of the claims: claims 1, 5-10, and 15 have been amended, claim 4 has been cancelled, and no new matter appears to be included.
3.          In response to the amendments received in the Office on 8/02/2022, the rejection of claim 15 under 35 USC §101 has been withdrawn.

Examiner’s Interview Summary
4.          In order to expedite prosecution of the application, Examiner contacted Applicant to correct issues from the response received in the Office on 8/02/2022. Please see attached form PTOL-413 for details.

EXAMINER'S AMENDMENT
5.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James White on August 31, 2022 (see attached PTOL-413).

The application has been amended as follows: 

Please amend the claims as follows:

Claim 1:
-- A system for controlling commissioning of a network node, which is a Green Power node in a Zigbee network, wherein the system comprises:
     at least two proxy devices, , in operation, forward commissioning messages through the ZigBee network; and
     a sink device, comprising at least one integrated chip, adapted to select from the at least two proxy devices a temporary master device, that when selected, forwards ZigBee network in response to the receipt of a channel request from the network node to inform the at least two proxy devices about the selected temporary master device;
     wherein the at least two proxy devices are adapted to enter a silence mode not tunneling commissioning responses from the sink device to the network node for a predetermined time period if the proxy devices are not selected as temporary master devices; and 
     the sink device is further adapted to disregard a proxy device which corresponds to a stored identification in a subsequent selection of a temporary master device.--

Claim 5:
-- A system for controlling commissioning of a network node, at a sink device, in a wireless network, wherein the system comprises:
     the sink device, wherein the sink device comprises at least one integrated chip; and 
     wherein the system is configured to select, at the sink device, from the at least two proxy devices, a temporary master device, that when selected, forwards , and to inform the at least two proxy devices about the selected temporary master device; and 
     the system is further configured to disregard a proxy device which corresponds to a stored identification in a subsequent selection of a temporary master device.--

Claim 6:
-- The system of claim 5, wherein the system is further configured to apply at least one of the following criteria for selection of the temporary master device:
- the highest link value contained in a commissioning notification message;
- among same link values, the highest received signal strength indicator;
- among same link values, the lowest short address.--

Claim 7:
--The system of claim 5, wherein the system is further configured to control the sink device so as to add an identification of the selected temporary master device to the commissioning response and to broadcast or unicast the commissioning response to the at least proxy devices.--

Claim 8:
--The system of claim 5, wherein the system is further configured to store an identification of the selected temporary master for subsequent commissioning messages or for use in a subsequent selection of a temporary master device.--

Claim 9:
--The system of claim 5, wherein the system is further configured to clear the stored identification information when all of the at least two proxy devices have been selected and tried as temporary master during a commissioning procedure.--

End Examiner’s Amendment

Allowable Subject Matter
6.          Claims 1-3 and 10-14 have been previously allowed. Please see Office action mailed 5/20/2022.
7.          Claims 5-9 are allowed at least for the reason described in the Office action mailed 5/20/2022. Please see Office action mailed 5/20/2022.

Conclusion
8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 1, 2022